DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 2/21/2022 amended claims 1, 5-7, 10, 13 and 15 and cancelled claim 4.  Applicants’ amendments overcome the 35 USC 112 rejection from the office action mailed 12/6/2021; therefore this rejection is withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Plumb and Brown in view of Plumb from the office action mailed 12/6/2021; therefore these rejections are withdrawn.  For the reasons stated below claims 1-3 and 5-16 are allowed.  

Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please AMEND claim 1 as follows:
In line 12 of claim 1 please REPLACE: 
-------- “XmPH-(OCH2CH2)n-“ --------- 

-------- “XmPh-(OCH2CH2)n-“ --------- 



Spoke with Zachary Wiersma on 3/2/2022 and he agreed to the amendments discussed above.  




Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  the prior art does not teach the specific organophosphate compounds of formula I used as a reactant along with an amine-functionalized organosilane compound as recited in claim 1.  Specifically, Plumb teaches the organophosphate compounds having a propylene oxide unit which is not recited in formula (I) of instant claim 1.  For these reasons claims 1-3 and 5-16 are allowed.      

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771